 1

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     LORI ANN GONZALEZ, individually and              CASE NO. 1:19-cv-00348-AWI-EPG
11   on behalf of others similarly situated,
                                                      ORDER OF REFERRAL TO VDRP
12                     Plaintiff,
                                                       (ECF No. 45)
13
            v.
14

15   COMENITY BANK,

16                     Defendant.

17

18

19
           Pursuant to the parties’ stipulation, electing to participate in the Court’s Voluntary Dispute
20
     Resolution Program (“VDRP”) (ECF No. 45), IT IS HEREBY ORDERED that:
21

22      1. This action is REFERRED to the VDRP.

23      2. Within fourteen (14) days of this order, the parties shall contact the Court’s VDRP

24         administrator, Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
25         process of selecting an appropriate neutral evaluator.
26
        3. The parties shall carefully review and comply with Local Rule 271, which outlines the
27
           specifications and requirements of the VDRP.
28
                                                      1
 1     4. No later than fourteen (14) days after completion of the VDRP session, the parties shall
 2        jointly file their VDRP Completion Report, consistent with Local Rule 271(o).
 3
       5. Any party that objects to this referral to the VDRP shall file its objections within seven
 4
          (7) days of this order. Such objections shall clearly outline why that party believes that the
 5
          action is not appropriate for referral to the VDRP.
 6

 7     6. As requested by the parties, both this case and related case, Gonzalez v. Comenity Capital

 8        Bank, No. 1:19-cv-00342-AWI-EPG, which is also being referred to VDRP, shall be

 9        assigned to the same Neutral, with both cases to be mediated in the same VDRP session.
10
       7. The status conference, currently set for November 19, 2019, is VACATED, to be reset, if
11
          needed, following completion of VDRP.
12
       8. The scheduling conference, currently set for January 22, 2020, is VACATED, to be reset,
13
          if needed, following completion of VDRP.
14

15     9. Discovery on the limited issue of the existence of a contract to arbitrate is stayed until the

16        completion of VDRP.
17

18
     IT IS SO ORDERED.
19

20     Dated:    November 14, 2019                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                     2
